DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-13 in the reply filed on 10/12/2021is acknowledged.  The traversal is on the ground(s) that there’s no serious search burden and that the Examiner did not provide sufficient explanation about either which above mentioned categories would make it a serious burden.  This is not found persuasive because:
a) Group I drawn to a signal measurement apparatus, whereas Group II drawn to a signal measurement method and Group III drawn to a method. 
The inventions are distinct if it can be shown that either the process as claimed can be practiced by another and materially different apparatus, or the apparatus as claimed can be used to practice another and materially different process (MPEP 806.05(e)).
b) The signal measurement apparatus recites different circuit, devices that have different functions and operates differently and is not obvious variant.
c) Searching for the apparatus is not necessary for the process because the process, as claimed can be practiced by another and materially different apparatus.  Regarding the signal measurement method, for example, the steps of .
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a measurement apparatus without significantly more. The claim(s) recite(s) a measurement apparatus having target compensation, compensation signal, applying compensation signal. This judicial exception is not integrated into a practical application because the application/processing signal is not tangible since amplifier and circuit is unclear whether it is electrical circuit or electrical amplifier and the electrical connection/configuration of the circuit and/or the amplifier is not recited.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely an abstract idea.
Drawings
The drawings are objected to because all of the boxes in figure 4 (boxes 455, 460, 470) and figure 5 (boxes 455, 460, 525, 530) should be labeled with descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Generally, the claim recites an apparatus but there’s no actual element.  The functional language in the claim is confusing!  The Examiner is unclear what being claimed.
Regarding claim 2, the Examiner is unclear how is the compensation signal generating circuit is capable of searching for the target compensation? Does Applicant mean identify based on a charge in the output signal of the amplifier?
 Claims 3-13 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (7,385,443 B1).
Regarding claim 1, Denison discloses a signal measurement apparatus comprising (Fig. 7): a compensation signal generating circuit (16) configured to generate, based on an output signal of an amplifier (84), a target compensation signal that reduces a carrier frequency component in a voltage signal (90-96) that is input into the amplifier (84); wherein the target compensation signal is applied to the voltage signal (90-96); wherein the amplifier (84) is configured to amplify the voltage signal to which the target compensation signal is applied, and wherein the compensation signal generating circuit (16) is further configured to determine a signal value (Element 562)(Fig. 15A) of a subsequent compensation signal (The sequence that feedbacks)  based on a signal value of the output signal of the amplifier (84) that is amplified by applying a previous compensation signal to the output signal of the amplifier (84), when determining the target compensation signal.  
Regarding claim 2, pertinence to the discussed of the 112 above, the Examiner is unclear how the compensation signal generating circuit is capable of search for “the target compensation signal”, the Examiner assumes the claimed circuit is just the compensation network (562)(Fig. 15a) of Denison because in order to compensate, network (562) of Denison must identify the impacted signal to compensate.
Regarding claim 11, Denison discloses a first capacitor(106A) comprising a first end to which a voltage signal measured from a measurement object is transmitted, and a second end (At element 108A) connected to an input terminal (Non-converting terminal) of the amplifier (116).  
0).  
Regarding claim 13, Denison discloses a second capacitor (106B) comprising a first end connected to the compensation signal generating circuit, and a second end connected to an input terminal (Inverting terminal) of the amplifier (116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison 7385443 B1) in view of Chandra et al. (US 2012/0268145 A1). 
Regarding claim 3, Denison discloses every subject matter recited in the claim.  The only difference between Denison and the claimed invention is that the claimed invention recites the compensation signal generating circuit comprises: a sample and hold circuit configured to sample the signal value of the output signal of the amplifier and hold the sampled signal value, whereas Denison discloses a feedback (118)(Fig. 13).
Chandra et al. discloses current sensing apparatus and method for a capacitance sensing device and further discloses sample and hold circuit (Chandra par. [067]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the sample and hold circuit, as 
Regarding claims 4, 5, Denison discloses the comparator (504)(Fig. 14A) is further configured to: compare a first signal value of a first output signal of the amplifier (26) and a second signal value  (At element 28) of a second output signal of the amplifier, the first output signal and the second output signal included in a differential output signal of the amplifier (26), output a first comparison  (531) result value in response to the first signal value being greater than the second signal value, and  24012052.1796 output a second comparison result value different from the first comparison result value in response to the first signal value being less than or equal to the second signal value (The limitation is true for any prior art of differential amplifier or comparator because they are their functional).  
Regarding claim 6, Denison discloses the determiner is further configured to determine the signal value of the subsequent compensation signal (Every signal after first signal is the subsequent) to be greater than a signal value of the previous compensation signal, in response to the first comparison result value being received from the comparator (504).  
Regarding claim 7, Denison discloses the determiner is further configured to determine the signal value of the subsequent (Every signal after first signal is the subsequence) compensation signal to be less than a signal value of the previous compensation signal (The limitations is true for any comparator since signals to compare must be greater, less than or even equal to desired level), in response to the second comparison result value being received from the comparator (504).  

Regarding claim 9, Denison does not disclose a converter configured to convert the determined signal value of the subsequent compensation signal into an analog voltage signal.  
Chandra et al. discloses current operative analog to digital converter (Chandra et al.’s par. [040]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the sample and hold circuit, as taught by Chandra et al, into the system of Denison because it is a matter of circuit design choice since digital to analog involves only routine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison 7385443 B1) in view of Chandra et al. (US 2012/0268145 A1) and further in view of Mosesov et al. (US 2019/0183378 A1).
Regarding claim 10, Denison and Chandra et al. does not explicitly discloses a delayer configured to delay a phase of the subsequent compensation signal.
Mosesov et al. discloses method of assessing contact between an electrode and tissue using complex impedance measurement and further discloses delayer configured to delay a phase of the subsequent compensation signal (Mosesov et al.’s par. [081) to 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate delayer configured to delay the phase of the signal, as taught by Mosesov et al. into the system of Denison and Chandra et al., because it would be desirable to calibrate the system to compensating for the expected phase delay.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
October 23, 2021.